DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed 14 May 2021 for application 15/981,216. Claims 1, 2, 4, 9, 10, 12, 18-20 are amended. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings have been withdrawn.
Applicant’s arguments with respect to the §112(b) rejection of claims 4 and 12 have been fully considered and are persuasive. The §112(b) rejection of claims 4 and 12 have been withdrawn.
Applicant’s arguments with respect to the §101 rejection of claims 18-20 directed to non-statutory subject matter have been fully considered and are persuasive. The §101 rejection of claims 18-20 directed to non-statutory subject matter have been withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 July 2017. Receipt is acknowledged of priority documents electronically retrieved by USPTO from a participating IP office on 4 July 2018 as required by 37 CFR 1.55.


Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 27 May 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result; wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source by using a natural language processing technology, under the broadest reasonable interpretation, involve mathematical calculations or are concepts that can be performed in the human mind or with pen and paper. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts or Mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations of obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, are considered to be additional elements and as recited represent insignificant  extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The limitation ‘through a computer’ is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method performed through a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The additional element ‘through a computer’ does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 2, it only recites further details of the target and conflict evidence groups, thus only limiting the abstract idea. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 3, it only recites further details of the target and conflict evidence groups, thus only limiting the abstract idea. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 4, this claim recites the limitations of a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the source evidence is represented as a degree of authority of S, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites more details of the judicial exceptions .The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 5, this claim recites  the limitations of the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group; in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict 291734-326 (C7P0641-O1 US) evidence group, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 6, this claim recites the limitations of wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 7, this claim recites  the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 8, this claim recites the limitations of wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 9, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a device (machine) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result; wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source by using a natural language processing technology, under the broadest reasonable interpretation, involve mathematical calculations or are concepts that can be performed in the human mind or with pen and paper. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts or Mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations of a processor and a storage used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, through a computer, are considered to be additional elements. The limitations of a processor and a storage used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps and through a computer do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a device/computer comprising a processor and a storage used for storing non-transitory computer instructions to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.  The “obtaining…” limitations as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The additional elements reciting the computer and processor and storage do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 10, it only recites further details of the target and conflict evidence groups.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 11, it only recites further details of the target and conflict evidence groups.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 12,  this claim recites  the limitations of a logic rule of the source evidence is expressed as: mentioning (y, s); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second 281734-326 (C17P0641-O1 US) existing knowledge => y, wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge, and M represents a quantity of different expression modes of the target candidate knowledge; in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge, and M represents a quantity of different expression modes of the conflict candidate knowledge; a weight of the source evidence is represented as a degree of authority of S, a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM, and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.  The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 13, this claim recites the limitations of the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 wherein Z is a normalization factor, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group; in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict 291734-326 (C7P0641-O1 US) evidence group, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 14, this claim recites the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 15, it recites further details of outputting the N pieces of correct knowledge. The limitations of, further comprising a display, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display are additional elements and as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the “outputting…” and “displaying…” as recited are just a nominal or tangential addition to the claim, and outputting/displaying data is also well-understood, routine and conventional, as evidenced by US 20090192968 A1. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 16, this claim recites the limitation wherein the N pieces of correct knowledge corresponds to N largest ratios, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 17, this claim recites  the limitations of wherein the verification probability is a probability of correctness, comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result" including: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that 331734-326 (C7P0641-O1 US) the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge, , under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 18, according to the first step (Step 1) of the 101 analysis, claim 18 is directed to a non-transitory storage medium (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). In the next step (Step 2A, prong 1) of the analysis, the limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result; wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source by using a natural language processing technology, under the broadest reasonable interpretation, involve mathematical calculations or are concepts that can be performed in the human mind or with pen and paper. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts or Mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. In the next step (Step 2A, prong 2) of the analysis, the limitations of,  non-transitory storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge; obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge, and through a computer, are considered to be additional elements. The limitations of a non-transitory storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps and through a computer do not integrate the abstract idea into a practical application because the additional elements are recited so generically (no details whatsoever are provided other than that it is a computer with a medium storing instructions executed by a processor to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.   The “obtaining…” limitations as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality, and, as disclosed in Zhao et al [Pages 551 & 552, section 2.1], is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The additional elements reciting the computer and non-transitory storage medium and processor do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.   Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding claim 19, this claim recites  the limitations of obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; sorting the R pieces of correct knowledge according to the ratios; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R, under the broadest reasonable interpretation, involve mathematical calculations. Thus the claim recites judicial exceptions and it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas. The claim does not recite any additional element that integrates the judicial exception into practical application or amounts to significantly more. The claim is not patent eligible.
Regarding claim 20, this claim recites further details of outputting the N pieces of correct knowledge. The limitations of, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: displaying the N pieces of correct knowledge are additional elements and as recited represent insignificant extrasolution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity, for instance the step of printing a menu that was generated through an abstract process in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42 (Fed. Cir. 2016) and the mere generic presentation of collected and analyzed data in Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). In the last step (Step 2B) of the analysis, the “displaying…” as recited is just a nominal or tangential addition to the claim, and displaying data is also well-understood, routine and conventional, as evidenced by US 20090192968 A1. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010) and further in view of Jiang et al (Learning to Refine an Automatically Extracted Knowledge Base using Markov Logic, 2012) and Tunstall-Pedoe (US 20090192968 A1).
Regarding claim 1, Zhao teaches: A knowledge verification method, comprising: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group (Gibbs sampling is a Markov chain Monte Carlo (MCMC) algorithm that can estimate joint distributions that are not easy to directly sample from. The MCMC process is to iteratively sample each variable from its conditional distribution given all the other variables, so that the sequence of samples forms a Markov chain, the stationary distribution of which is just the exact joint distribution we want to estimate. These counts reflect the quality of sc based on claims of facts other than f, e.g., n−fsc,0,0 is the number of true negative claims of sc, n−fsc,0,1 is the false positive count, n−f sc,1,0 is the false negative count, and n−fsc,1,1 is the true positive count. [Page 555, Section 5.1].); based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge), and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge through a computer, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Page 554, section 4.2.3]. All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed [Page 557, Section 6.1.2]); wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
However, Zhao does not explicitly disclose: and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge, through a computer, and by using a natural language processing technology.
Galland teaches, in an analogous system: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
Jiang teaches, in an analogous system: by using a natural language processing technology (It uses natural language processing [Page 2, Column 1, Section B, Paragraph 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Jiang to use natural language processing. One would have been motivated to do this modification because doing so would give the benefit of extracting candidate instances from a large web corpus, using the current facts in the knowledge base as training examples as taught by Jiang [Page 2, Column 1, Section B, Paragraph 3].
Tunstall-Pedoe teaches, in an analogous system: through a computer (Note: FIG 3 shows computer system and components).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, and Jiang to incorporate the teachings of Tunstall-Pedoe to use a computer. One would have been motivated to do this modification because doing so would give the benefit of showing how the components of the computer system add to the functionality of the overall system as taught by Tunstall-Pedoe paragraph [0110].
Regarding claim 2, Zhao teaches: The knowledge verification method according to claim 1, wherein the target evidence group and the conflict evidence group each comprise at least one of a source evidence, a redundancy evidence and an expression mode evidence (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. A negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
Regarding claim 3, Zhao teaches: The knowledge verification method according to claim 2, wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository (The input data we consume is in the form of triples (entity, attribute, source) where entity serves as a key identifying the entity, and source identifies from where the data originates  [Page 551, Section 2.1, paragraph 1]. Note: Source corresponds to the target/conflict evidence groups, and entity corresponds to the consistency evidence which is obtained from an existing knowledge repository which corresponds to Table 1 that shows a sample integrated movie database [Page 550, Example 1]).
Regarding claim 6, Zhao teaches: The knowledge verification method according to claim 1, wherein the verification probability is a probability of correctness, the comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result comprises: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge (In Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false [Page 553, Example 2]).
Regarding claim 7, Zhao teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: The knowledge verification method according to claim 1, further comprising: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification method according to claim 1, further comprising: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, and Jiang to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 8, Tunstall-Pedoe teaches, in an analogous system: The knowledge verification method according to claim 7, wherein the N pieces of correct knowledge corresponds to N largest ratios (If above a high threshold the fact is considered definitely true [1107] Note: So N corresponds to the largest ratios because they are above a high threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, and Jiang to incorporate the teachings of Tunstall-Pedoe to use high threshold. The same motivation that was used for combining the system of Zhao and Galland with Tunstall-Pedoe as set forth in claim 7 is equally applicable to claim 8.
Regarding claim 9, Zhao teaches: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group (Gibbs sampling is a Markov chain Monte Carlo (MCMC) algorithm that can estimate joint distributions that are not easy to directly sample from. The MCMC process is to iteratively sample each variable from its conditional distribution given all the other variables, so that the sequence of samples forms a Markov chain, the stationary distribution of which is just the exact joint distribution we want to estimate. These counts reflect the quality of sc based on claims of facts other than f, e.g., n−fsc,0,0 is the number of true negative claims of sc, n−fsc,0,1 is the false positive count, n−f sc,1,0 is the false negative count, and n−fsc,1,1 is the true positive count. [Page 555, Section 5.1].); based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Zhao Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Zhao Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge) through a computer (All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed [Page 557, Section 6.1.2]), and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge through the computer, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Zhao Page 554, section 4.2.3]. All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed [Page 557, Section 6.1.2]); wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
However, Zhao does not explicitly disclose: A knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer and by using a natural language processing technology.
Galland teaches, in an analogous system: and based on a logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Galland Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
Jiang teaches, in an analogous system: by using a natural language processing technology (It uses natural language processing [Page 2, Column 1, Section B, Paragraph 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao and Galland to incorporate the teachings of Jiang to use natural language processing. One would have been motivated to do this modification because doing so would give the benefit of extracting candidate instances from a large web corpus, using the current facts in the knowledge base as training examples as taught by Jiang [Page 2, Column 1, Section B, Paragraph 3].
Tunstall-Pedoe teaches, in an analogous system: A knowledge verification device, comprising a processor and a storage, the storage is used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including; through the computer (Note: FIG 3 shows computer system and components. Note: Computer includes processor and storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, and Jiang to incorporate the teachings of Tunstall-Pedoe to show the components of the system. One would have been motivated to do this modification because doing so would give the benefit of showing how the components of the computer system add to the functionality of the overall system as taught by Tunstall-Pedoe paragraph [0110].
Regarding claim 10, Zhao teaches: The knowledge verification device according to claim 9, wherein the target evidence group and the conflict evidence group each comprise at least one of a source evidence, a redundancy evidence and an expression mode evidence (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. A negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
Regarding claim 11, Zhao teaches: The knowledge verification device according to claim 10, wherein the target evidence group and the conflict evidence group each further comprise a consistency evidence, and the consistency evidence is obtained from an existing knowledge repository (The input data we consume is in the form of triples (entity, attribute, source) where entity serves as a key identifying the entity, and source identifies from where the data originates  [Page 551, Section 2.1, paragraph 1]. Note: Source corresponds to the target/conflict evidence groups, and entity corresponds to the consistency evidence which is obtained from an existing knowledge repository which corresponds to Table 1 that shows a sample integrated movie database [Page 550, Example 1]).
Regarding claim 14, Zhao teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: The knowledge verification device according to claim 9, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification device according to claim 9, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 15, Tunstall-Pedoe teaches: The knowledge verification device according to claim 14, further comprising a display (FIG. 41 shows a display), wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: outputting the N pieces of correct knowledge to the display; and displaying the N pieces of correct knowledge on the display (Various embodiments handle the combination and display of results in various ways [1218]. 4110 of FIG 41 shows correct knowledge being displayed).
Regarding claim 16, Tunstall-Pedoe teaches: The knowledge verification device according to claim 14, wherein the N pieces of correct knowledge corresponds to N largest ratios (If above a high threshold the fact is considered definitely true [1107] Note: So N corresponds to the largest ratios because they are above a high threshold).
Regarding claim 17, Zhao teaches: wherein the verification probability is a probability of correctness, “comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge and determining whether the target candidate knowledge is correct knowledge or not according to the comparison result” including: judging whether the verification probability of the target candidate knowledge is greater than the verification probability of the conflict candidate knowledge, if not, determining that the conflict candidate knowledge is correct knowledge and the target candidate knowledge is wrong knowledge, and outputting the conflict candidate knowledge; if yes, determining that the target candidate knowledge is correct knowledge and the conflict candidate knowledge is wrong knowledge, and outputting the target candidate knowledge (In (Zhao) Table 6, BadSource.com has 2 true positives out of three positive claims, for a fair precision of 2/3. As a result, BadSource.com’s false claim (Harry Potter, Johnny Depp) may still be given some credence and even be regarded as true, taking advantage of the true positive claims made by BadSource.com. However, if we consider negative claims, and know the quality of negative claims, we could mitigate the erroneous inference. For example, if we know IMDB has perfect recall and its negative claims are always correct, we can easily detect that (Harry Potter, Johnny Depp) is not true since IMDB claims it is false [Zhao Page 553, Example 2]).
However, Zhao does not explicitly disclose: The knowledge verification device according to claim 9, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of.
Tunstall-Pedoe teaches, in an analogous system: The knowledge verification device according to claim 9, the non-transitory computer instructions, as executed by the processor, cause the processor to perform the step of (Note: As shown above in claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Tunstall-Pedoe to use the processor. The same motivation that was used for combining the system of Zhao with Tunstall-Pedoe as set forth in claim 9 is equally applicable to claim 17.
Regarding claim 18, Zhao teaches: obtaining target candidate knowledge and conflict candidate knowledge that contradicts with the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1]. generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Positive claim corresponds to the target candidate knowledge and a negative claim corresponds to the conflict candidate knowledge); obtaining a target evidence group related to the target candidate knowledge and a conflict evidence group related to the conflict candidate knowledge (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)); modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group (Gibbs sampling is a Markov chain Monte Carlo (MCMC) algorithm that can estimate joint distributions that are not easy to directly sample from. The MCMC process is to iteratively sample each variable from its conditional distribution given all the other variables, so that the sequence of samples forms a Markov chain, the stationary distribution of which is just the exact joint distribution we want to estimate. These counts reflect the quality of sc based on claims of facts other than f, e.g., n−fsc,0,0 is the number of true negative claims of sc, n−fsc,0,1 is the false positive count, n−f sc,1,0 is the false negative count, and n−fsc,1,1 is the true positive count. [Page 555, Section 5.1].); based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge (Precision of source s is the probability of its positive claims being correct [Zhao Page 552, Section 3.1]. Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule) [Zhao Page 554, Section 4.2.3].  Note: Positive claim corresponds to the target candidate knowledge), and comparing the verification probability of the target candidate knowledge with the verification probability of the conflict candidate knowledge through the computer, and determining whether the target candidate knowledge is correct knowledge or not according to a comparison result (And by controlling the observation altogether, the latent truth and the source quality can mutually influence each other through the joint inference, in the sense that claims produced by high quality sources are more likely to be correct and sources that produce more correct claims are more likely to be high quality [Zhao Page 554, section 4.2.3]. All the experiments presented were conducted on a workstation with 12GB RAM, Intel Xeon 2.53GHz CPU, and Windows 7 Enterprise SP1 installed [Page 557, Section 6.1.2]); wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source (a positive claim: (idf , s, True), meaning source s asserted fact f.  [Page 551, Section 2.1, Definition 3, point 1]. a negative claim: (idf , s, False), meaning source s did not assert fact f [Page 552, Section 2.1, Definition 3, point 2]. Note: Source corresponds to both the target evidence group (for the target candidate knowledge which is the positive claim) and the conflict evidence group (for the conflict candidate knowledge which is the negative claim)).
However, Zhao does not explicitly disclose: A non-transitory storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer and by using a natural language processing technology.
Galland teaches, in an analogous system: and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge (Note: Algorithm 4 shows probability calculations for negViews based on rules [Galland Page 135]. NegViews are negative views and corresponds to conflict candidate knowledge). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Galland to use negative views. One would have been motivated to do this modification because doing so would give the benefit of modeling more or less their notion of functional dependencies as taught by Galland [Page 133, 2nd column, paragraph 2].
Jiang teaches, in an analogous system: by using a natural language processing technology (It uses natural language processing [Page 2, Column 1, Section B, Paragraph 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Jiang to use natural language processing. One would have been motivated to do this modification because doing so would give the benefit of extracting candidate instances from a large web corpus, using the current facts in the knowledge base as training examples as taught by Jiang [Page 2, Column 1, Section B, Paragraph 3].
Tunstall-Pedoe teaches, in an analogous system: A non-transitory storage medium, used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by a processor, cause the processor to perform steps including; through the computer (Note: FIG 3 shows computer system and components. Note: Computer includes processor and storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Tunstall-Pedoe to show the components of the system. One would have been motivated to do this modification because doing so would give the benefit of showing how the components of the computer system add to the functionality of the overall system as taught by Tunstall-Pedoe paragraph [0110].
Regarding claim 19, Zhao teaches: sorting the R pieces of correct knowledge according to the ratios (sorted by [Zhao Page 559, section 6.2.2, 1st column]. Note: Table 8 also shows ratios being sorted).
However, Zhao does not explicitly disclose: The non-transitory storage medium according to claim 18, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge; calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively; and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R.
Tunstall-Pedoe teaches, in an analogous system: The non-transitory storage medium according to claim 18, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: obtaining verification probabilities of R pieces of correct knowledge and verification probabilities of R pieces of wrong knowledge that contradict with the R pieces of correct knowledge (the number of past facts that have been shown to be true (corresponds to R pieces of correct knowledge), the number that have been shown to be false (corresponds to R pieces of wrong knowledge) [1113]); calculating ratios of the verification probabilities of the R pieces of correct knowledge to the verification probabilities of the R pieces of wrong knowledge respectively (number of past facts that have been shown to be true (T.sub.u) for a particular user, the number that have been shown to be false (F.sub.u) and use the ratio of the two [1113]); and outputting N pieces of correct knowledge after sorting, wherein N is a positive integer, and N<=R (If above a high threshold the fact is considered definitely true [1107] Note: R corresponds to all the facts that were evaluated and N corresponds to facts that are over the threshold. So N<R).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao to incorporate the teachings of Tunstall-Pedoe to use the true and false facts to calculate a ratio. One would have been motivated to do this modification because doing so would give the benefit of using this estimate until the point where the user establishes a track record as taught by Tunstall-Pedoe paragraph [1114].
Regarding claim 20, Tunstall-Pedoe teaches: The non-transitory storage medium according to claim 19, wherein the non-transitory computer instructions, as executed by the processor, further cause the processor to perform steps including: displaying the N pieces of correct knowledge (Various embodiments handle the combination and display of results in various ways [1218]. 4110 of FIG 41 shows correct knowledge being displayed).

Claims 4, 5, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (A Bayesian Approach to Discovering Truth from Conflicting Sources for Data Integration, 2012) in view of Galland et al (Corroborating Information from Disagreeing Views, 2010), Jiang et al (Learning to Refine an Automatically Extracted Knowledge Base using Markov Logic, 2012) and Tunstall-Pedoe (US 20090192968 A1) as applied to claims 1 and 9 above and further in view of Richardson et al (Markov Logic Networks, 2006).
Regarding claim 4, the system of Zhao and Galland teaches: The knowledge verification method according to claim 3, wherein, a logic rule of the source evidence is expressed as: mentioning (y, s) (triples (entity, attribute, source) [Zhao Page 551, Section 2.1, paragraph 1]. Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Zhao Page 551]); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) (counts reflect the quality of sc based on claims of facts [Zhao Page 555, section 5.2]); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) (It consists of 357 questions, having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, (claims consistent with the overall consensus [Zhao Page 550, section 1, 2nd column, 3rd paragraph] Note: claim corresponds to y and shows it is consistent with overall consensus corresponding to the first and second existing knowledge), wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). A positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Source corresponds to source of the target candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the target candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge (generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Negative claim corresponds to the conflict candidate knowledge y). a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Source corresponds to source of the conflict candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the conflict candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); a weight of the source evidence is represented as a degree of authority of S (down-weighing the claims of unreliable sources [Zhao Page 550, section 1, 2nd column, 3rd paragraph]), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence (IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value).
However, the system of Zhao, Galland, Jiang and Tunstall-Pedoe does not explicitly disclose: a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1.
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3,  paragraph below equation 2]. Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3, paragraph below equation 2]. Note: Feature corresponds to expression mode evidence); loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1 (log k(x{k}) [Page 3,  paragraph below equation 2]. Note: As shown in the attached evidentiary reference the base of the logarithm can be any positive number (except 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, Jiang, and Tunstall-Pedoe to incorporate the teachings of Richardson to use a feature with its weight being a logarithm. One would have been motivated to do this modification because doing so would give the benefit of exponential in the size of the cliques as taught by Richardson paragraph [Page 3, below equation 2].
Regarding claim 5, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe teaches: The knowledge verification method according to claim 4, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group (positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552] . Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group); in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group (negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group).
However, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe does not explicitly disclose: The knowledge verification method according to claim 4, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:
 
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor.
Richardson teaches, in an analogous system: The knowledge verification method according to claim 4, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale
 
wherein Z is a normalization factor (Equation 2 [Page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, Jiang, and Tunstall-Pedoe to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].
Regarding claim 12, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 11, wherein: a logic rule of the source evidence is expressed as: mentioning (y, s) (triples (entity, attribute, source) [Zhao Page 551, Section 2.1, paragraph 1]. Note: Triple corresponds to the logic rule where entity is mentioned in the source. For example, Harry Potter is mentioned in IMDB per Table 1 [Zhao Page 551]); a logic rule of the redundancy evidence is expressed as: a count of appearances (y, N) (counts reflect the quality of sc based on claims of facts [Zhao Page 555, section 5.2]); a logic rule of the expression mode evidence is expressed as: an expression mode (y, M) (It consists of 357 questions, having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); and a logic rule of the consistency evidence is expressed as: first existing knowledge ^ second existing knowledge => y, (claims consistent with the overall consensus [Zhao Page 550, section 1, 2nd column, 3rd paragraph] Note: claim corresponds to y and shows it is consistent with overall consensus corresponding to the first and second existing knowledge), wherein in a case that y represents the target candidate knowledge, S represents a source of the target candidate knowledge, N represents a count of appearances of the target candidate knowledge (generate a positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). A positive claim: (idf , s, True), meaning source s asserted fact f.  [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Source corresponds to source of the target candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the target candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); in a case that y represents the conflict candidate knowledge, S represents a source of the conflict candidate knowledge, N represents a count of appearances of the conflict candidate knowledge (generate a negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Negative claim corresponds to the conflict candidate knowledge y). a negative claim: (idf , s, False), meaning source s did not assert fact f [Zhao Page 552, Section 2.1, Definition 3, point 2] (Note: Source corresponds to source of the conflict candidate knowledge). counts [Zhao Page 555, section 5.2] (Note: counts correspond to N)), and M represents a quantity of different expression modes of the conflict candidate knowledge (having between 1 and 20 expressed answers [Galland Page 137, section Hubdub]. Note: Number of expressed answers corresponds to M of the expression mode); a weight of the source evidence is represented as a degree of authority of S (down-weighing the claims of unreliable sources [Zhao Page 550, section 1, 2nd column, 3rd paragraph]), and a weight of the consistency evidence is represented as a logical value of the logic rule of the consistency evidence (IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value).
However, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe does not explicitly disclose: a weight of the redundancy evidence is represented as logaN, a weight of the expression mode evidence is represented as logaM; loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1.
Richardson teaches, in an analogous system: a weight of the redundancy evidence is represented as logaN (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3,  paragraph below equation 2]. Note: Feature corresponds to redundancy evidence), a weight of the expression mode evidence is represented as logaM (there is one feature corresponding to each possible state x{k} of each clique, with its weight being log k(x{k}) [Page 3, paragraph below equation 2]. Note: Feature corresponds to expression mode evidence); loga represents a logarithmic function with "a" as a base, the base "a" is greater than 0 and not equal to 1 (log k(x{k}) [Page 3,  paragraph below equation 2]. Note: Note: As shown in the attached evidentiary reference the base of the logarithm can be any positive number (except 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, Jiang, and Tunstall-Pedoe to incorporate the teachings of Richardson to use a feature with its weight being a logarithm. One would have been motivated to do this modification because doing so would give the benefit of exponential in the size of the cliques as taught by Richardson paragraph [Page 3, below equation 2].
Regarding claim 13, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe teaches: The knowledge verification device according to claim 12, in a case that y represents the target candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the target evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the target evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the target evidence group is false, W, represents a weight of the i-th evidence in the target evidence group, and T represents a quantity of evidences in the target evidence group (positive claim [Zhao Page 551, Section 2.1, Definition 3, point 1] (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group); in a case that y represents the conflict candidate knowledge, fi(y) is a logical value of a logic rule of an i-th evidence in the conflict evidence group, fi(y)=1 indicates that the logic rule of the i-th evidence in the conflict evidence group is true, fi(y)=0 indicates that the logic rule of the i-th evidence in the conflict evidence group is false, W, represents a weight of the i-th evidence in the conflict evidence group, and T represents a quantity of evidences in the conflict evidence group (negative claim [Zhao Page 552, Section 2.1, Definition 3, point 2]. (Note: Positive claim corresponds to the target candidate knowledge y). IMDB, Netflix and BadSource.com all asserted that Daniel was an actor in the Harry Potter movie, so there is a positive claim from each source for fact 1. Table 3 [Zhao Page 552]. Note: True/False corresponds to the logical value of each fact which corresponds to the ith evidence. True corresponds to fi(y)=1, False corresponds to fi(y)=0. So we will give less penalty to the facts [Zhao Page 553, Example 4]. Note: penalty corresponds to the weight. Table 1 [Zhao Page 551] shows the number of evidences from each source. Note: Source corresponds to the target evidence group).
However, the system of Zhao, Galland, Jiang, and Tunstall-Pedoe does not explicitly disclose: The knowledge verification device according to claim 12, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as: 

    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale

wherein Z is a normalization factor.
Richardson teaches, in an analogous system: The knowledge verification device according to claim 12, wherein the verification probability of the target candidate knowledge and the verification probability of the conflict candidate knowledge each are expressed as:  
    PNG
    media_image1.png
    60
    237
    media_image1.png
    Greyscale

wherein Z is a normalization factor (Equation 2 [Page 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Zhao, Galland, Jiang, and Tunstall-Pedoe to incorporate the teachings of Richardson to use the Markov network equation. One would have been motivated to do this modification because doing so would give the benefit of combining probability and first-order logic in finite domains as taught by Richardson conclusion paragraph [Page 38].

Response to Arguments
Applicant’s arguments, see Pages 11-14 of remarks, filed 14 May 2021, with respect to the rejection of claims 1-20 under 35 USC § 101 have been fully considered but are not persuasive because the claimed invention is directed towards abstract ideas without significantly more.
Firstly, applicant argues that the amended claims 1, 9, and 18 are not an abstract idea. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the amended limitations of modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group; based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge; wherein the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are data extracted from a data source by using a natural language processing technology, under the broadest reasonable interpretation, involve mathematical calculations or are concepts that can be performed in the human mind or with pen and paper. So, the claim recites judicial exceptions and it falls within the “Mathematical concepts or Mental processes” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
Applicant argues that the target candidate knowledge, the conflict candidate knowledge, the target evidence group, and the conflict evidence group are all data extracted by the natural language processing technology, and not obtained manually. In addition, the verification probability of each knowledge is calculated by a computer, rather than achieved by humans. But as discussed in MPEP 2106.04(a)(2) III C, claims can recite a mental process even if they are claimed as being performed on a computer. Accordingly, the claim recites abstract ideas as shown above.
Secondly, applicant argues that the amended claims 1, 9, and 18 include elements that are sufficient to amount to significantly more than the abstract idea. Examiner respectfully disagrees. In Step 2A, prong 1 of the analysis, the newly added limitations in the independent claims recite abstract ideas as shown above. In the next step (Step 2A, prong 2) of the analysis, the “obtaining…” limitations are additional elements and are considered to be insignificant extra solution activities as explained above. The limitations, through a computer, processor and storage, are considered to be additional elements and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a method performed through a computer) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the recitation of the “obtaining…” limitations is mere data gathering that is recited at a high level of generality and is also well-understood, routine and conventional. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. The additional elements reciting the computer and processor and storage do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Applicant argues that the technical solutions defined in the amended claims 1, 9, and 18 can  model the logic rules of respective evidences of the candidate knowledge (the target candidate knowledge and the conflict candidate knowledge) based on the Markov logic network, and automatically and effectively obtain the verification probability of the selected candidate knowledge according to the logic rules of respective evidences, thereby quickly judging the right or wrong of a variety of knowledge automatically extracted from massive data and can automatically analyze, process, and acquire useful knowledge from massive unstructured big data according to the verification probability of the candidate knowledge, verify the correctness of the acquired knowledge, solve the problem of knowledge conflicts, and save manpower and time costs. But these are not indicative of significantly more because the “modeling, calculating verification probability, and comparing…” limitations are abstract ideas (as shown above), and as discussed in MPEP 2106.05(a) an improvement in the abstract idea itself is not an improvement in technology.
Thirdly, applicant argues that amended claim 9 comprises the feature “a processor and a storage” which are hardware circuit rather than an abstract idea. Examiner mentions that in the Step 2A, prong 2 of the analysis, the limitations of a processor and a storage used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps including, and through a computer, are considered to be additional elements. The limitations of a processor and a storage used for storing non-transitory computer instructions, wherein the non-transitory computer instructions, as executed by the processor, cause the processor to perform steps and through a computer do not integrate the abstract idea into a practical application because these additional elements are recited so generically (no details whatsoever are provided other than that it is a device/computer comprising a processor and a storage used for storing non-transitory computer instructions to perform steps) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements reciting the computer and processor and storage do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.  Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Applicant argues that the processor needs to model the logic rules of the respective evidences through the Markov logic network, so that the processor does not serve to perform generic computer functions. But as shown above the processor is considered to be an additional element and as discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. In the last step (Step 2B) of the analysis, the additional elements reciting the computer and processor and storage do not amount to significantly more than the judicial exceptions because as explained with respect to Step 2A Prong Two, the method performed through a computer is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
Therefore, the amended claim 1 and the dependent claims 2-8 thereof, amended claim 9 and the dependent claims 10-17 thereof, and amended claim 18 and the dependent claims 19-20 thereof are not patent eligible.
Applicant’s arguments with respect to the feature “by using a natural language processing technology” as recited in claim 1 (and similarly in claims 9 and 18) have been considered but are moot because the new ground of rejection (citing new reference Jiang for teaching the new limitation) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the cited references do not teach modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group. Examiner respectfully disagrees. Zhao teaches modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group in Section 5.1 on Page 555. Section 5.1 on Page 555 states that, Gibbs sampling is a Markov chain Monte Carlo (MCMC) algorithm that can estimate joint distributions that are not easy to directly sample from. The MCMC process is to iteratively sample each variable from its conditional distribution given all the other variables, so that the sequence of samples forms a Markov chain, the stationary distribution of which is just the exact joint distribution we want to estimate. These counts reflect the quality of sc based on claims of facts other than f, e.g., n−fsc,0,0 is the number of true negative claims of sc, n−fsc,0,1 is the false positive count, n−f sc,1,0 is the false negative count, and n−fsc,1,1 is the true positive count, which under the broadest reasonable interpretation, examiner is interpreting as modeling logic rules between the target candidate knowledge and the target evidence group and logic rules between the conflict candidate knowledge and the conflict evidence group through a Markov logic network to obtain a logic rule of each evidence in the target evidence group and a logic rule of each evidence in the conflicting evidence group.
Furthermore, applicant argues that the cited references do not teach based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer. Examiner respectfully disagrees. The combination of Zhao, Galland, and Tunstall-Pedoe teach based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer in Zhao Pages 552 Section 3.1,554 section 4.2.3 and Galland Page 135 and Tunstall-Pedoe Figure 3. Zhao Section 3.1 on Page 552 states that Precision of source s is the probability of its positive claims being correct and Zhao Section 4.2.3 on Page 554 states that Then given the actual claim data, we can go back and infer the most probable fact truth and source quality (effectively inverting the directions of edges via Bayes rule), which under the broadest reasonable interpretation, examiner is interpreting as based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge, noting that Positive claim corresponds to the target candidate knowledge. Galland Page 135 states algorithm 4 that shows probability calculations for negViews, which under the broadest reasonable interpretation, examiner is interpreting as and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge, noting that NegViews are negative views and corresponds to conflict candidate knowledge. Tunstall-Pedoe Figure 3 shows computer system and components, which under the broadest reasonable interpretation, examiner is interpreting as through a computer. The combination of these references when take together under the broadest reasonable interpretation, examiner is interpreting as based on the logic rule of each evidence in the target evidence group, calculating a verification probability of the target candidate knowledge through a computer, and based on the logic rule of each evidence in the conflict evidence group, calculating a verification probability of the conflict candidate knowledge through the computer.
Independent claims 9 and 18 recite language similar to the claim language recited in independent claim 1 and therefore the same rejections and reasoning apply to claims 9 and 18 as well.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122